 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe House of Television,Incorporated and Local 1459,RetailClerksInternational Association,AFL-CIO.Case 1-CA-9314September 11, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINS ANDKENNEDYOn April 29, 1974, Administrative Law Judge Rob-ert Cohn issued the attached Decision in this proceed-ing.Thereafter, the Respondent and the GeneralCounsel filed exceptions and supporting briefs, andthe Respondent filed an answering brief to the Gener-al Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.Unlike the Administrative Law Judge, we do notthink that the unfair labor practices herein require theissuance of a bargaining order remedy, under thestandards set forth by the Supreme Court inN.L.R.B.v. Gissel Packing Co., Inc.,395 U.S. 575 (1969). In ourview, the 8(a)(1) violations found by the Administra-tive Law Judge are neither so extensive in number norso pervasive in character as to compel a bargainingorder to remedy their unlawful effect or to precludethe holding of a fair election. Accordingly, we find nobargaining order warranted, in this case.'AMENDED CONCLUSIONS OF LAWDelete the Administrative Law Judge's Conclu-sions of Law 6 and 7 and renumber the subsequentConclusions accordingly.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent, The Houseof Television, Incorporated, Springfield,Massachu-' SeeBlade-Tribune Publishing Company,180 NLRB 432 (1969);Schremen-tiBros.,Inc.,179 NLRB 853 (1969).setts, its officers, agents, successors, and assigns, shalltake the action set forth in the recommended Order,as so modified:1.Delete paragraphs 1(d) and 2(b) and reletter thesubsequent paragraphs.2.Substitute the attached notice for that of theAdministrative Law Judge.MEMBER JENKINS,dissenting in part:Iwould adopt the Administrative Law Judge's De-cision with the following modification.The Administrative Law Judge found that therewas lack of substantial evidence to prove that a moti-vating reason behind the termination of Jeffrey St.Laurence was his activities on behalf of the Union. Heconcluded that St. Laurence was terminated becauseof his inability to satisfactorily perform the work andfound that the record supported the Respondent'scontention that it contemplated terminating him priorto the onset of the union campaign at the end of his"probationary period." I disagree, and, for the rea-sons stated below, I find that substantial evidencejustifies the conclusion that the discharge of St. Lau-rence on August 17, 1973, was for discriminatory rea-sons.St.Laurence was employed by President Feldsteinaround July 20, 1973. Feldstein knew at the time thatSt. Laurence was not an experienced television repair-man and that his only training was by virtue of repair-ing television sets in his home for approximately 2years. In the initial interview Feldstein indicated to St.Laurence that he would have an opportunity to learnon the job and appeared little concerned about St.Laurence's lack of work experience.The record appears conclusive that almost from thebeginning St. Laurence's work showed deficiencies,and from the first day of his employment he mightwith full justification have been terminated for cause.Significantly, at no time was any dissatisfaction withSt.Laurence's work communicated to him, nor wasany attempt made to give him special training or clos-er supervision.Feldstein's explanation was that he did not notifyor terminate St. Laurence earlier because he was con-cerned as to what St. Laurence's reaction would beand feared that he might not be able to obtain certaininformation concerning the sets St. Laurence wasworking on and that there even might be sabotage tothe television sets. This explanation was acceptedwithout critical analysis by the Administrative LawJudge. In my opinion the explanation was merely anafterthought, not worthy of the weight afforded it.As for the Respondent's contention that St. Lau-rence was hired on the basis of a 30-day probationaryperiod, and thus the Respondent had properly waited HOUSE OF TELEVISION, INC.241until the end of that period to discharge him, as foundby the Administrative Law Judge, there was not ascintilla of documentation of this point in the record.To the contrary, the record shows that the Respon-dent for the first time hired an employee subject to aprobationary periodafterSt.Laurence was dis-charged, and that it was not the Respondent's policyto hire employees on a probationary basis.It is true that St. Laurence was not the instigator orthe leader of the Union's organizing campaign. How-ever, he signed a union card on August 14, and attend-ed the union meeting on Thursday, August 16. Therecord reflects that at the meeting a strike vote wastaken and St. Laurence collected the slips upon whichthe strike vote was taken. St. Laurence took the slipsinto work the following day, and, according to hiscredited testimony, went into Supervisor Heim's of-fice for the purpose of securing some parts for a televi-sion set. St. Laurence was wearing a union button.While there, Heim asked St. Laurence how the meet-ing went the previous evening, and volunteered that"if the Union comes, I go." St. Laurence respondedthat "the Union is here" and showed Heim 13 piecesof paper with "yes" written on them and indicatedthat these were strike votes if Feldstein gave theUnion any trouble. Heim told him that he would notbe working any more on his days off, and that hewould be docked for the time he had spent at thedentist.' Later that day, St. Laurence was called toFeldstein's office, and was advised by Feldstein hewas being terminated because he had not "workedout" and that a new employee had been hired to takehis place.Iam unable to agree with the Administrative LawJudge's analysis and conclusion that St. Laurence wasin the circumstances discharged for good cause in thenormal course of business. Concededly, no advancenotice had been given him and the alleged 30-dayprobationary period upon which the discharge wasfound was not mentioned at the time of his discharge.Moreover, it appears implausible that if the decisionto terminate St. Laurence prior to the advent of theUnion had been made, Heim would have advised St.Laurence earlier the same day that he would not beworking any more on his days off.As detailed in the Administrative Law Judge's De-cision, the Respondent's union animus had been fullyestablished and involved aggressive and blatant con-duct violative of Section 8(a)(1) of the Act to under-mine the Union. Clearly, considerations as to themerits of the 8(a)(3) allegation must be viewed againstsuch background and conduct. Indeed, the timing ofthe discharge almost immediately after St. Laurence'sconversationswith Supervisor Heim, summarizedabove, belies the Respondent's denial that a motivat-ing factor in St. Laurence's abrupt and unceremoni-ous discharge based upon a dubious probationary pe-riod defense was to rid the Respondent of a unionadherent.According, I would find that St. Laurence was dis-charged for a discriminatory purpose in violation ofSection 8(a)(1) and (3) of the Act, and would apply theappropriate Board remedy, including a bargaining or-der.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct, and has ordered us to post this notice and weintend to carry out the order of the Board, and abideby the following:WE WILL NOT threaten our employees that wewill close the store, or threaten to discharge them,or threaten them with other reprisals for engag-ing in activities on behalf of Local 1459, RetailClerks International Association, AFL-CIO, orany other labor organization.WE WILL NOT promise benefits to our employeesin return for their refraining from engaging inactivities on behalf of the above-named Union,or any other labor organization.WE WILL NOT coercively interrogate our em-ployees respecting their union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, tojoin or assist the above-named Union or anyother labor organization, or to bargain collec-tively through representatives of their ownchoosing.THE HOUSE OF TELEVISIONINCORPORATED(Employer)2The Administrative Law Judge found Heim's conduct constituted coer-DatedBycive conduct within the meaning of Section 8(a)(1) of the Act.(Representative)(Title) 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 15 New Chardon Street, 7th Floor,BulfinchBuilding,Boston,Massachusetts 02114,Telephone 617-223-3300.DECISIONSTATEMENT OF THE CASEROBERT COHN, Administrative Law Judge: Upon an origi-nal charge filed September 10, 1973,' (amended October16), by Local 1459, Retail Clerks International Association,AFL-CIO (herein the Union or Charging Party), the Re-gional Director for Region 1 of the National Labor Rela-tions Board (herein the Board), issued a complaint onNovember 21 on behalf of the General Counsel of theBoard against The House of Television, Incorporated (here-in the Respondent of Company), alleging violations of Sec-tion 8(a)(1), (3) and (5) of the National Labor Relations Act,as amended (herein the Act). By its duly filed answer, theRespondent admitted the jurisdictional allegations of thecomplaint, but generally denied the commission of any un-fair labor practices.Pursuant to notice, a hearing was held before me atSpringfield, Massachusetts, on January 22 through 24, 1974.All parties were represented and were afforded full opportu-nity to be heard, to introduce relevant evidence, to presentoral argument, and to file written briefs. Oral argument waswaived, but helpful, posthearing briefs were filed by counselfor the General Counsel and by counsel for the Respondent.Upon consideration of the entire record herein, and uponmy observation of the demeanor of the witnesses appearingbefore me,2 I make the following:FINDINGS OF FACT1.COMMERCERespondent, a Massachusetts corporation, at all timesmaterial,maintained its principal office and place of busi-ness inSpringfield,Massachusetts, where it is engaged inthe retail sale and distribution of television sets and otherhousehold appliances. During an annual period, Respon-dent, in the course and conduct of its business operations,sold and distributed products the gross value of which ex-ceeds $500,000.The Respondent annually receives at its Springfield storegoods shipped directly from points located outside theCommonwealth of Massachusetts, valued in excess of$50,000.'All dates hereinafter refer to the calendar year 1973, unless otherwiseindicated.2Cf. Bishop and Malco, Inc., d/b/a Walker's,159 NLRB 1159, 1161.I find,as Respondent admits, that it is an employer en-gaged in commerce within the meaning ofthe Act.Il.THE LABORORGANIZATION INVOLVEDThe complaintalleges,the answer admits, and I find thatthe Union is a labor organization within themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundFor many years prior to 1973, Respondent has operateda retail store in Springfield where it sells and services house-hold appliances such as television sets (brown goods) and"white goods" such as refrigerators, washers, and dryers.The store is composed of a sales area which is mostly on theground level, a service department located in the basement,and an office area located at the rear of the second floor.During the summer of 1973, the Company employed ap-proximately 19 employees whose job classifications wereprimarily servicemen, salesmen, delivery, or office employ-ees.There has been no history of collective bargainingamong the employees of the Company. However, in Julyand August, a union organizational campaign was conduct-ed among the employees which resulted in a majority ofthem signing authorization cards on behalf of the Union.On the basis of such authorization cards, the Union de-manded recognition of the Respondent on or about August16, which was not granted. It is the position of counsel fortheGeneral Counsel that during this period of time theRespondent, by its officers and supervisors, engaged in acounter campaign of threats and other coercive practices forthe purpose of disabusing its employees of the advantagesof union organization, and that by engaging in such con-duct, committed unfair labor practices within the meaningof Section 8(a)(1) and (3) of the Act. It is further urged bycounsel for the General Counsel that in view of the majoritystatus of the Union among the Company's employees at thetime of the demand for recognition, and the Company'sfailure and refusal to bargain, a bargaining order is requiredto remedy either the 8(a)(5) or 8(a)(1) conduct.3 Beforereaching the merits of the case, however, the supervisorystatus of two individuals must be resolved.B. The Alleged SupervisorsPresident and chief executive officer of the Company isMoses Feldstein. He is present in the store most of the timeand makes all of the major policy decisions. Respondent, atall times,admitted his supervisory status within the meaningof Section 2(11) of the Act. However, the complaintallegesthat the following three persons were also supervisors: Man-ny Rovithis, the shipping-receiving supervisor; ClaudetteHeim, the service manager; and Andrew Klein, the salessupervisor. Prior to the hearing, Respondent maintainedthat these three persons were not supervisors; however, aftersome testimony had been received on the issue, Respondent'N. L. R. B. v. Gissel Packing Co., Inc.,395 U.S. 575 (1969). HOUSE OF TELEVISION, INC.243stipulated that Rovithis was a supervisor within the mean-ing of the Act inasmuch as he was generally in charge of thestore during the absence of Mr. Feldstein. There remainsthe issue respecting the status of the other two individuals.1.Andrew KleinKlein was hired in January as a salesman, but at somepoint prior to August he was promoted to "appliance man-ager" with respect to the "white goods." It was his duty andresponsibility to keep the inventory clean, priced, reordermerchandise, "advise the men on buying merchandise orgetting merchandise for them," " and showing newly hiredsalesmen "the ropes" as regards Respondent's price codingalong with giving them tips on selling.In return for engagingin these duties (in addition to performing the selling func-tion himself) Klein received extra compensation on everypiece of merchandise sold irrespective of who sold it.5 Kleinalso had keys to the store, and replaced Rovithis when thelatter was on vacation for 2 weeks. However, Klein had nogeneral authority over the other salesmen with respect tohiring, firing, disciplining, or other indicia of authority enu-merated in Section 2(11) of the Act. The record reflects thaton one occasion, upon his feeling abused by some of theother salesmen on the floor, Klein complained to Feldsteinwho told the other salesmen that Klein had the right to firethem if they kept harassing him. Within a couple of days,as Klein acknowledged, the issue was dropped and nothingmore was said concerning the matter.In a recent case,6 the Board considered the supervisorystatus of an assistant manager of a retail store whose dutiesand responsibilities closely paralleled those of Klein. In thatcase (which appears in some respects to be slightly strongerthan the instant one in that the "assistant manager" was "incharge" of the store in the absence of the manager) theBoard found that the record did not present sufficient evi-dence that the "assistant manager possessed the significantsupervisory authority contemplated by the Act." There, ashere, all of his recommendations were subject to indepen-dent investigation by the manager and little, if any, indepen-dent judgment was required with respect to his direction ofthe work of other salesmen. I find, on the basis of all theevidence presented, that Klein was not a supervisor withinthe meaning of Section 2(11) of the Act 72.Claudette HeimAlthough Claudette Heim's work station is in the officearea on the second floor of the store, the record shows thata substantial part of her duties and responsibilities relate tothe direction and control of the four servicemen in theRespondent's employ. Heim's authority in this regard in-cludes the scheduling and direction of the servicemen inrespect to their work, and the handling of any complaintsthatmay arise in connection therewith. Such complaintsTestimony of Klein.5This was subject to an exceptionifFeldstein made a "house sale."6 Butler'sShoeCorporation, aWholly-Owned Subsidiary of Zale Corp.,208NLRB 404.Ibid.include those of customers as well as those of employeeswho may complain concerning the work proficiency ofother employees .8 The record also reflects that Heim hasauthority with respect to granting servicemen time off fromwork, and adjusting their pay problems. Indeed, one of theservicemen, Steve Marszalek, testified that Heim fired him.Although thisassertionisdenied by Heim, she did admitthat she interviewed prospective employees for a job in theservice department and selected from the group to interviewFeldstein. This would appear to constitute implicit authori-ty to recommend hiring for the position.In addition to the foregoing, the record discloses thatHeim has authority to order television parts, and to pledgethe Respondent's credit therefor.In returnfor carrying outthese additional duties and responsibilities,Heim receivesfrom 25 to 50 cents more than the other office employeeswith whom she works.In considering the issue of supervisory status, it is to berecalled that Section 2(11) 9 "is to be interpreted in thedisjunctive,N.L.R.B. v. Edward G. Budd, Mfg.Co., 6 Cir.,169 F.2d 571, cert. denied 335 U.S. 908, 69 S.Ct. 411, andthe possession of any one of the authorities listed in § 2(11)places the employee invested with this authorityin the su-pervisoryclass."° The court, in theOhio Powercase, foundthe control operators there responsibly directed other em-ployees even though they had no authority to hire or fire.Here, although Heim lacked technical knowledge with re-spect to a television set, the above-cited evidence shows thatshe responsibly directed the servicemen in their work andutilized independent judgment in connection therewith. It isapparent that theservicemenlooked to her for resolvingtheir problems not only with customers but also as respectstheir personnel matters such as pay, and time off from work.Heim possessed authority to handle these matters withoutdirection from Feldstein or Rovithis (the only other admit-ted supervisors of Respondent) and I therefore find andconclude that she possessed and exercised sufficient author-ity to place her in the supervisory category.C. Alleged Interference, Restraint, and CoercionThe complaint, as amended at the hearing,alleges someeight instances of conduct by Respondent's agents which, itis contended, constitute independent violations of Section8(a)(1) of the Act." We come now to a consideration of the8 In this connection,Heim testified that she received complaints from otherservicemen with respect to the work of Jeffrey St. Laurence, the allegeddiscriminatee in this case,as discussed morefully,infra.9The term "supervisor" means any individual having authority, in theinterest of the employer,to hire, transfer, suspend,lay off,recall,promote,discharge,assign,reward, or discipline other employees,or responsibility todirect them,or to adjust their grievances,or effectively to recommend suchaction, if in connection with the foregoing the exercise of such authority isnot of a merely routine or clerical nature,but requires the use of independentjudgment.1Ohio Power Company v.N.L.R.B., 176 F.2d 385 (C.A. 6, 1949),cert.denied338 U.S. 899.11Sec. 8(a)(1) of theAct provides: "It shall be an unfair labor practice foran employer to interfere with,restrain,or coerce employees in the exerciseof the rights guaranteed in section 7"; Sec. 7 provides: "Employees shall havethe right to self-organization,to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collective bargainingContinued 244DECISIONSOF NATIONALLABOR RELATIONS BOARDevidence respecting these allegations.As previously noted, by mid-August a majority of theemployees of the Respondent had signed union authoriza-tion cards, and on August 16 two union representativescame into the Respondent's store for the purpose of seekingrecognition as collective-bargaining representative. Feld-stein was quite upset and concerned when he learned of thiscourse of events.As he testified,"Iwas speechless. I wasamazed.... I was trembling." After the unionrepresentative's request, which was apparently coupled witha threat that it would cost Feldstein a substantial amountif he fought the Union, Feldstein stated, "I made the state-ment and I told him that I would fight this union even if itcost me my money and I had to shut down. 12Shortly thereafter, Feldstein had a conversation in hisoffice with Andrew Klein in which he indicated his concernabout the Union coming into the store. He told Klein thatif necessary, he would "have to close the doors," and that,with particular reference to Milton Dash (who was the chiefinstigator of the Union among the employees) "we have toget people like this out,Imean,they are going against theCompany,going against the organization."Feldstein fur-ther advised Klein that although he had been previouslyconsidering a pension plan for the employees, he "wouldnot give anyone the pension plan now, you know, what theyare doing in having the Union ... " 3Klein and Feldstein further discussed talking to employ-ees to ascertainwhy theywere seeking union representationand "why they were going against [Feldstein]." Klein, infact, subsequently spoke to employee Henry Tujague, asalesman, and asked him why he was supporting the Unionafter Feldstein had hired him since this seemed designed to"hurt Mr. Feldstein by having the Unioncome in."Kleinalso advised Tujague that "by doing this, we'll be out of ajob because he'll lock the door or eventually he will, some-way or another, get the men out of the Company." 14or other mutualaid orprotection,and shall also have the right to refrain fromany or all such activities except to the extent thatsuchrightmay be affectedby an agreementrequiringmembershipin a labor organizationas a conditionof employment as authorized in section 8(a)(3)."12Feldstein conceded that he repeated this conversationto "somebodyin the store,"without identifying the recipient of the message.13Testimony of Klein.14 Testimony of Klein,which I credit.Klein's demeanor as a witness wasimpressive;also at the time of the hearing he was no longeremployed byRespondent, thereby appearing as a neutral in thecontroversy.This latter threat by Klein to an employee is alleged in the complaint, asamended,to constitute a violation of Sec. 8(axl) of the Act,itbeing theposition of counsel for the GeneralCounsel, as previouslydiscussed, thatKlein was a supervisor within the meaningof the Act.I have foundcontraryto counsel's position on this issue,and therefore will recommend that thecomplaint be dismissed as to that allegation on the basis that Klein was notan agent of the Respondent at the time the statement was made.On the other hand,sinceKlein was not a supervisor,the comments ofFeldstein to him,above quoted,clearly constitute threats of reprisal forengaging in union activities, in violation of Sec.8(a)(1) of the Act.Althoughsuch threats were not alleged in the complaint,presumably because theGeneral Counsel conceived Kleinto bea supervisor, the fact remains thatthe evidence came in without objectionand was fullylitigated.Under thesecircumstances,it is well established that a finding of violationisproper.AmericanBoilerManufacturingAssociationv.N.L.R.B.,366 F.2d 815. 821(C.A. 8, 1966),and cases cited therein.In any event,whatevermay be foundto have beenKlein's supervisorystatus at the time,the record shows that the Respondent deliberately attempt-ed to use him as a conduitto employees, and fullyintended and couldOn or about August 20, Barbara Pettazzomi, one of theoffice personnel, went uninvited into the office of Feldsteinto inquire what he thought about the Union. She asked himdirectly whether he thought women "weren't worth much."Feldstein replied, "even before your vacation 111 was think-ing of giving you a raise-I realize the people here are worthmore money. But we can do this without a union-its toobad it had to come to this." 16I find the foregoing statement of Feldstein to Pettazzomito constitute an implied promise of benefit to employees inreturn for their refraining from joining or supporting theUnion in violation of Section 8(a)(1) of the Act.On or about August 17, several of the salesmen includingDash, Tujague, Klein, and Balsom were congregated nearthe rear of the store awaiting customers. They were wearingunion buttons at the time. It had apparently been a customin the past for the salesmen to munch on food while theywaited in this area and, in fact, Dash admitted that he hadpreviously hung a salami in the area for the purpose ofdrying it. However, approximately a week previous to thisoccasion, Feldstein had ordered that there be no eating inthe area.Feldstein testified as follows with respect to the incident:Q. (By Mr. Hayes) There was an incident testified towith respect to your spitting on the floor out in the salesarea.Would you describe what you recall of that inci-dent, if anything?A. I was hot under the collar and I came downstairs,saw the guys hanging around together. It seemed likethere was like the whole store was ganged up in onespot. The place was filthy. I had in the back of my mindabout a salami or a bologna hanging up in the show-room floor, in the rear of the showroom floor andsomebody was eating at that particular time, had a big,something about this big, a plate and it just-generallythe place stunk. I had said this several times before,they did some cooking, that the odor went up into theoffice and the office girls complained and I complainedabout it, but they just didn't seem to stop and thespitting thing is I just got so mad, I didn't-it was justa spit. I usually say the other word.Q.Well, did you say something?A. This place should be fumigated.Q. Is that all you said?A. That's all,reasonably expectKlein to influenceother employees. SeeWalgreen Co.,206NLRB 124 (1973), and cases cited.15Pettazzomi was on vacationduring the week August 10-17.I6 The abovefinding isbasedon statements in Pettazzomi's prehearingaffidavit which was received into evidence as past recollection recorded.Pettazzomi,who appearedinitially asa witness for counsel for the GeneralCounsel,was quite reluctant and evasive in her direct testimony.She couldnot remember at the timeof thehearing what Feldstein had stated in re-sponse toher inquiry.However, she did acknowledge that her prehearingaffidavit,which was taken approximately I month after the event,repre-sented a better recollection of the conversation than the one she had at thetime of the hearing,and that therecollection which was recorded in thataffidavit must have been her recollection at that time because"that's whatIstated."It is apparentfrom Pettazzomi'sdemeanorthather attitude toward theUnion had changed markedlyfrom latesummer of 1973 until January 1974.Following her testimonyfor counselfor General Counsel, she testified as awitnessfor Respondent, and answeredquestions at that timequite directlyand forthrightly. HOUSEOF TELEVISION, INC.245It is acknowledged by all concerned that the word"union"was not mentionedby anyoneon this occasion;indeed,there was no conversation between the salesmen onthe one hand and Feldstein on the other. I am asked to drawan inference that because the union campaign had recentlybecome known to Feldstein, and he concededly opposed it,that his statement was therefore related to it.Nevertheless,the fact remains that the area had been previously utilizedby the salesmen for the purpose of eating, and it is wellknown that a hanging salami can emit an aroma to an areafor a time even after it has been removed.Any antagonisticstatementor conductengagedin bymanagement during ahotly contested union campaign may be inferred by em-ployees to reflect a rebuff to their union activities. However,based on an objective view of the evidence as respects thisincident,I am unable to find that there is substantial evi-dence to prove that the reasonable tendency of the remarkwas related to union activities rather than the natural condi-tion of the areal' I shall therefore recommend that thisallegation in the complaint be dismissed.In early September,employee Richard Balsom enteredFeldstein's office to inquire about retirement plans.Appar-entlyBalsomhad been told by Dash prior to the advent ofthe Union that Feldstein was looking into retirement poli-cies.When Balsom broached the subject to Feldstein, thelatter replied that "the retirement plan was stopped becauseof the Union coming in." Feldstein made an additionalreference to the fact that the Union might have anotherpolicy and Balsom assumed that Feldstein felt that he didnot need two policies. However, this statement of Feldstein,that a benefit or prospective benefit for employees to beinstituted by Respondent was stopped because of the em-ployees' engaging in protected activities constitutes, in myview,interference,restraint,and coercion within the mean-ing of Section 8(a)(l) of the Act, I so find.The record discloses that Claudette Heim interrogatedtwo employees respecting union activities.On or about Au-gust 13, on the stairway leading to the basement of the store,she explained that she was not in favor of any union becauseof previous bad experiences with them, and felt that theywere not very good.1flThe record reflects that on or about August 16 there wasa union meeting which was attended by employees of Re-spondent, at which a strike vote was taken. Employee Jef-frey St. Laurence collected the slips upon which the votewas taken, and took them into work the following day.According to his testimony, he went into Heim's office forthe purpose of securing some parts for a television set, andthe two of them(St. Laurence and Heim)went to the tubestockroom on the main floor of the store to obtain the parts.While there, Heim asked St. Laurence how the meetingwent the previous evening, and volunteered that "if theUnion comes, I go." St. Laurence responded that "theUnion is here" and showed Heim the 13 pieces of paper with"yes" written on them. When she asked what those repre-sented, he responded, "those are votes to strike if [Moe]gives us any trouble."Heim recalled a conversation with St. Laurence in thetube room, testifying that he volunteered the informationthat he had attended the union meeting and that at themeeting a vote had been taken.She disclaimed recollectionas to what the vote concerned, but claimed that St. Laurenceasked her if she would care to see the results of the vote. Sheresponded affirmatively, and he showed her the "yes" bal-lots and stated, "so whether you like it or not, the Union ishere." Her only response was, "Really?" and walked away.19The foregoing interrogations,made without legitimatepurpose or excuse, and without any assurance against recri-mination,constitute coercive conduct within the meaning ofSection 8(a)(1) of the Act 20The complaintallegesthat in early August, Feldstein toldemployees that "he would look into giving them a paidvacation and holidays and more money and he said a retire-ment plan was needed" The recordreflects that on oneoccasion during this period there was some discussionamong office personnel in which Feldstein stated that hereally did not know why the people wanted a union, but thathe was not supposed to interrogate them on the matter.Heim responded that there were certain employees that hadbeen with the Company for a while, and that they werereally not making very good wages. Feldstein acknowledgedthat, and stated that he had looked into certain benefits suchas a pension plan, and that he would consider giving em-ployees a paid vacation. He also indicated that he hadlooked into at least two retirement plans but had rejectedboth of them. Feldstein also promised that he would lookinto the matter of the employees who did not receive paidvacations.I find and conclude that the evidence submitted in sup-port of this allegation of the complaint is too vague,quali-fied,and indefinite to sustain any contention by counsel forthe General Counsel that the statements of Feldstein consti-tuted a promise of benefit to employees for refraining fromengaging in union or concerted activities.Iwill thereforerecommend that the complaint be dismissed to that extent.The complaintalleges thatin August,"Moses Feldsteinasked an applicant for employment whether he had everbeen in a union before and how he felt about a union." JohnMurphy testified that during his employment interview withFeldstein, the latter asked him about his past experience,and then inquired if he was "for or against the Union, ... "Murphy responded that: "It didn't matter either way, youknow,to me. I told him that my wife was in the same union,but it didn't matter to me one way or the other." On cross-examination, Murphy admitted that Feldstein indicated tohim that there was a union organizing drive in progress inthe store, and that Murphy had a right to join the Union or19Under all circumstances I'm inclined to credit St. Laurence's version ofthe incident.In addition to demeanor considerations,Ideem it highly im-plausible that:(1) In the face of the hostile atmosphere which Respondentcreated respecting the employees'union activities,that an employee wouldvoluntarily admit attending a union meeting and relating the events thereof,17 InAmericanFreightways Co., Inc.,124 NLRB146, it was stated that theand(2) it appears quite inconsistent with Heim'sdefinitive recollection oftest of an 8(aXl) violation is whether the employer conduct can reasonablyother events at this time that she would fail to recollect the subject on whichbe said "to interfere with the free exercise of employee rights underthe Act"the vote was taken.isTestimonyofMarszalek,which was not contradicted by Heim.and20 SeeBonnie Bourne d/b/a/ BourneCo. v. N.L.R.B.,332 F.2d 47 (C.A. 2);which Icredit.N.L.R.B. V. Camco, Inc.,340 F.2d 803(CA. 5, 1965). 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot as he saw fit. Murphy also admitted that he had volun-teered the information with respect to his and his wife'sprior union affiliations. On redirect examination, followinga leading question, Murphy testified that his answers werein response to Feldstein's questions as to whether Murphywas in favor of unions or not. Murphy was hired within afew days following the interview.In view of the foregoing ambiguous and oscillating testi-mony, I am unable to find substantial evidence to provecoercive interrogation as respects this allegation of the com-plaint 21 I shall therefore recommend that this allegation ofthe complaint be dismissed.The complaint alleges that in early August Feldstein "re-quired a new employee to sign an individual wage agree-ment before the employee could receive his first paycheck."The proof in support of this allegation again pertains toJohn Murphy who, on August 31, was required by Feldsteinto sign anagreementwhich stated that Murphy was "hiredon a 90 day trial period, for $2.25 [per hour] the first monthand $2.35 for the second month. At this time we will reviewhis work, and pay rate." 22 The General Counsel's theory onthis aspect of the case is that such individualbargaining isan attempt to undermine the employees' designated repre-sentative, and that byenteringinto individual contractswith individuals the employer violated Section8(a)(1). Insupport of this contention, he cited three cases in his brief:Walle & Company, Inc.,174 NLRB 900, 902-903;NickeyChevrolet Sales, Inc.,180 NLRB 1079, 1085; andBrattenPontiac Corporation,163 NLRB 680, 683-684. However, inthe citedcases, the Board found that the employer made theindividual solicitations (which, on occasion, contained morefavorable working conditions than were offered the Union)for the clear purpose of undermining the Union. Here, onthe other hand, there is no extrinsic evidence that the pur-pose of the individual contract was other than to merelydocument the oral agreement respecting wage rate and termof employment. This was, perhaps, prompted in part by thecontroversy in Jeffrey St. Laurence's case,of which moreanon.Moreover, there is no evidence that the wage rateoffered Murphy was more than the unionscale,or that thesolicitation was in any way conditioned upon Murphy's notjoining the Union. In sum, I find a lack of substantial evi-dence that the solicitation for entering into the individualemployment contract was for the purpose of underminingthe employees' bargaining representative. I shall thereforerecommend that the complaint, to this extent, be dismissed.D. The AllegedDiscrimination as RespectsJeffrey St. Lau-renceSt. Laurence was employed by Feldstein on or about July20, as a serviceman. Feldstein testified that he was seekingan experienced person because he was, at that time, shortin that department. While St. Laurence did not have prior21Feldstein testified that a few days prior to the interview he received legaladvice which cautioned him with respect to what he could say during employ-ment interviews,and that he should not ask applicants whether they were infavor of the Union or not. He further testified that he advised Murphy of theunion campaign and of the latter's right tojoin the Union, and that Murphyvolunteered the information respecting his and his wife's union affiliation.22 Resp. Exh. 2.experience as a employee, he did have some training byvirtue of repairing television sets in his home for approxi-mately 2 years. Feldstein further testified that he hired St.Laurence on a 30-day probationary period; St. Laurencedid not recall that aspect of the employment interview.23The record evidence is rather substantial that from almostthe inception of St. Laurence's employment with Respon-dent, he did not perform his job satisfactorily. Thus theproof shows that complaints concerning St. Laurence'swork reached Feldstein from all sides-customers,sales-men, and the other servicemen. For example, Steve Marsza-lek, a serviceman and witness for the General Counsel,testified that St. Laurence did not have the independentability to repair televisionsets, and needed help from others.The salesmen complained that St. Laurence was not capableof making simple, minor adjustments to a set which theywere showing customers, and that as a consequence theywould make such adjustments themselves. Indeed, St. Lau-rence admitted, albeit reluctantly, that on one occasionunion leader Milton Dash (a salesman) indicated that St.Laurence was not performing his work very well.One particular deficiency of St. Laurence which resultedin financial loss to Respondent was his practice of "openingup" television sets and not completing the repair on thembefore going on to somethingelse.24Feldstein testified that on the basis of the foregoing com-plaints, he concluded in early August that St. Laurence wasincapable of performing the job and that he would be termi-nated at the end of the 30-day probationary period. Thisdecision, which was made prior to the advent of the unioncampaign on August 13, was not communicated to St. Lau-rence at that time because, as Feldstein testified: "I didn'tknow what his reaction would be and we might not be ableto get certain information from him concerning the sets thatwere apart . . . [and] . . . if you tella manyou are lettinghim go, you might be in for a lot of trouble. There could bea little sabotage to the television sets." Nevertheless, severalemployees testified that they heard of the decision beforethe onset of the union campaign. Richard Balsom testifiedthat he heard Feldstein state "long before the Union waseven thought of" that St. Laurence was not performing hisjob and that he (Feldstein) wanted to let him go. BarbaraPettazzomi testified that before she went on her vacation onAugust 10, she heard Feldstein say that St. Laurence"wasn't doing his job and he [Feldstein] thought he wouldlet him go." Part-time serviceman Bob Edelman testifiedthat he was aware about the time the Union was "comingon the scene" that Feldstein contemplated letting St. Lau-rence go, and made a statement to Dash to that effect at thetime the latter was soliciting Edelman to sign a union cardon August 13, since Edelman apparently felt that the act ofsigning a union card protected him from discharge.St.Laurence signed a union card on August 14 and at-tended the union meeting on Thursday, August 16. As pre-viously related, St. Laurence showed the strike ballots toClaudette Heim the following day. She told him that he23 There was no documentation of this point,as in the caseofMurphy,supra.24 It was recognizedthat some of this is inevitable due to ordering ofneeded parts;however, the record reflects that there were more such "openedsets" awaitingrepair during St. Laurence's tenure than at other times. HOUSE OF TELEVISION, INC.would not be working any more on his days off, and thathe would be docked for time he had spent at the dentist.Later, St. Laurence was called into Feldstein's office, andwas advised by the latter that he was being terminated.Feldstein stated that he had not "worked out," and that anew boy (David Kadlewicz) had been hired to take hisplace. It was a cordial and friendly interview; St. Laurencetestified that he told Feldstein that if he (St. Laurence) couldever be of service to him, to please call. As St. Laurence waspreparing to leave the office, Feldstein, noting that St. Lau-rence was wearing a union button,commented that he(Feldstein) was unaware that St. Laurence was a member ofthe Union. St. Laurence responded that he had joined theprevious evening, but made no contention at that time thatthe act of joining the Union and his termination were cau-sally related.Analysis and ConcludingFindings as toJeffrey St. Lau-renceIt is the theory of counsel for the General Counsel thatwhat really happened with respect to St. Laurence is thatafter he showed Claudette Heim the strike ballots, she be-came "horrified" and reported the incident to Feldstein atwhich time the decision to terminate St. Laurence wasmade.That thereis some evidence in the record that givesthis theory a ring of plausibility that cannot be denied. Thusitwas conceded that no advance notice had been given toSt.Laurence, and, according to the latter's testimony, nomention of the 30-day probationary period was made byFeldstein. Also, it seems strange that if the decision to termi-nate had been made a week or two previously, as contendedby Respondent, why did Heim advise St. Laurence earlierthe same day that he would not be working any more on hisdays off?On the other hand, as previouslynoted,there is substan-tial evidence of St. Laurence's inability to satisfactorily per-form the work and I cannot discount entirely the evidencefrom several witnesses that Feldstein was contemplating thetermination prior to the onset of the union campaign. WhileFeldstein did not advise St. Laurence of such decision, hisreasons for not doing so are not implausible. Finally, I haveconsidered that St. Laurence was not what may be termeda militant union advocate; indeed, the record reflects thatin one or more of his conversations with Claudette Heim,he evinced an unfriendly attitude towards unions. In sum,Iam not convinced that St. Laurence would not have beenterminated had he not participated in the union campaign.Accordingly, I find and conclude, based on the record asa whole, that there is a lack of substantial evidence to provethat the motivating reason behind the termination of JeffreySt. Laurence was because of his activities on behalf of theUnion. I shall, therefore, recommend that this allegation ofthe complaint be dismissed.E. The Alleged Refusal toBargainThe record reflects that on or about August 16, the Unionboth orally and in writing advised the Respondent that itrepresented a majority of its employees in an appropriate247bargaining unit,and demanded recognition .25 Respondentdid not formally respond to the Union's request for recogni-tion nor did it ever exhibit a doubt that the Union repre-sented a majority of the employees as was claimed. Rather,following the demand, Feldstein made a short speech toemployees which stated as follows:Ihave received a request from the Retail ClerkUnion to accept the Union as the bargaining represen-tative of our employees. The Union says they havesome signed cards. They want recognition without anelection. I am aware of your rights concerning Unionrepresentationand you have a right to havea union ornot to have a union. The law provides for a secret ballotelection, and I think that is the fair and democratic wayto determine whether our employees wish to be repre-sented by a union. Also you have heard what the unionhas to say but you have not heard what the companyhas to say. I plan to talk with you again soon and tellyou how the question of union representation looks tome. I suggest that you keep an open mind until youhave heard the whole story.Now concerning the signing of cards.The signing ofcards can have important and serious legal and otherconsequences to you and your family. It's worthwhilefor you think carefully before you sign a union card, tomake sure that you know what it means and whetheror not you should do so. When I talk with you againin the next few days, I'll have more to say about thecards and union representation.In the meantime I sug-gest that you not sign union cards. Thank you.Moe FeldsteinBy its duly filed answer in this proceeding, Respondentadmitted that it refused to recognize and bargain with theUnion until the Union was certified pursuantto an electionconducted by the National Labor Relations Board.The record shows that as of the time of the original re-quest for recognition, the Union had signed authorizationcards from 15 employees, and that the employee comple-ment as of that time consisted of 18 employees. According-ly, I find that at the time of the demand for recognition, theUnion, in fact, represented a majority of employees in theappropriate unit.On the basis of all the foregoing, I find and conclude thatsinceAugust 16, the Respondent has failed and refused tobargainwith the Union as the exclusive representative of its25 The parties stipulated at the hearing that the following constituted anappropriate bargaining unit within the meaning of Sec.9(b) of the Act:Include all full-time and regular part-time employees of Respondent em-ployed at its Springfield store,including salesmen, delivery drivers, ser-vicemen and office clerical employees, but excluding professional employees,guards and supervisors as defined in Section 2(11) of the Act. 248DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees in an appropriate unit. The question remainswhether, underN.L.R.B. v. Gissel Packing Co., Inc.,395U.S. 575 (1969), a bargaining order is appropriate under thecircumstancesof this case.InGissel,the Supreme Court set forth the guidelines ofthe propriety of a bargaining order as a remedy for an8(a)(5) refusal to bargain where an employer has committedindependent unfair labor practices which have made theholding of a fair election unlikely, or which have in factundermined a union's majority and caused an election to beset aside.The Courtwent on to state:The only effect of our holding here is to approve theBoard's use of the bargaining order in less extraordi-nary cases marked by less pervasive practices whichnonetheless still have the tendency to undermine ma-jority strength and impede the election processes. TheBoard's authority to issue such an order on a lessershowing of employer misconduct is appropriate, weshould re-emphasize, where there is also a showing thatat one point the union had a majority; in such a case,of course, effectuating ascertainable employee freechoicebecomes as important a goal as deterring em-ployer misbehavior. In fashioning a remedy in the exer-cise of its discretion, then, the Board can properly takeinto consideration the extensiveness of an employer'sunfair labor practices in terms of their past effect onelection conditions and the likelihood of their recur-rence in the future. If the Board finds that the possibili-ty of erasing the effects of past practices and ofensuring a fair election (or a fair rerun) by the use oftraditional remedies, though present, is slight and thatemployee sentiment once expressed through cardswould, on balance, be better protected by a bargainingorder, then such a order should issue.Applying the foregoing principles to the facts in the in-stant case, I find and conclude that such facts clearly war-rant the issuance of a bargaining order.Moses Feldsteinhad spent the better part of his adult life in establishing andbuilding up the Company. It is apparent from the recordthat he viewed the store and its employees much like afather, and saw the organizational campaign of the employ-ees not only as a rebuke of his paternalism, but as a gravethreat to the viability of his life's work. He thus, concededly,reacted to the onset of the campaign with great emotion,concern, and anxiety. He implemented such concern anddisappointment by engaging in the unfair labor practices setforth above, which included threats to close the store, dis-charging the leaders of the union campaign, and visitingother economic retribution upon the employees for engag-ing in union activities. It also included the promise of betterworking conditions in return for refraining from participat-ing in such activities, and his supervisor coercively interro-gated employees about the Union. Such conduct was clearlycalculated to undermine and destroy the Union's majorityand make a fair election impossible.Moreover, the quantity and quality of such unfair laborpractices is sufficiently pervasive and egregious, as appliedto the circumstances of this case, to have a lasting impacton the employees.26 Accordingly, I find that the possibilityof erasing the effects of these unfair labor practices amongthis small unit of employees is, at best, slight, and thereforeconclude that a bargaining order is an appropriate remedyto effectuate the purposes and policies of the Act.27CONCLUSIONS OF LAW1.The House of Television, Incorporated, is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.Local 1459, Retail Clerks International Association,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.By threatening its employees with recriminations forengaging in union activities; by offering employees betterworking conditions in return for refraining from supportingthe Union's organizational drive; and by coercively interro-gating employees concerning their activities on behalf of theUnion, Respondent interfered with, restrained, and coerced26 See,e.g.,General Stencils, Inc.,195 NLRB1109 (1972),and cases cited.Although some of the more flagrant threats were made to Andrew Klein, analleged supervisor,it is clear that Feldstein intended and expected that hismessage would filter through to the employees.As Klein testified:Q. Did you ever speak to any employees about the union?A. Yes, I did.Q.What caused you to do this?A. Just discussion with Mr. Feldstein. He was very upset. Frankly, Iwas upset too at thetime and wediscussed about talkingto a fewpeople.I said I would see what I could do.Q. And what did he ask you to do?A.Well, basically to find out why they were doing this, why they weregoing againsthim,why didthey want the union.SeeWalgreenCo., 206 NLRB 124 (1973), and cases cited therein.27 SeeFelsa Knitting Mills, Inc.,208 NLRB 504;Royal Aluminum Foundry,Inc.,208 NLRB 102.Respondent argues that a bargaining order should not be issued in this casebecause theUnion abusedthe Board's processes. The recordshows that theUnion, on September 10, filed an election petition but "permitted" the peti-tion to remain"blocked" bythe instantcharges for a period oftime; howev-er, it laterwaived the charges and permitted representation proceedings tobe continued.Discussions were held looking toward the possibility of aconsent election agreement,but these were not successful. All representationcase proceedingswere then stopped by the Union's filing ofan amended8(a)(5) charge on October 16. Respondent argues that since a majority of theemployees had attempted, at the end of August, to recover from the Uniontheirpreviously signed authorization cards, "it is a reasonable suspicion thatthe Union was toying with the Board's processes by its subsequent conductin respect to the charges vis-a-vis the petition." (Respondent's brief, pp.29-30).In support of its contention, Respondent citesFernandes Supermarkets,Inc.,203 NLRB 568 (1973), where the Board dismissed a complaintbecauseitwould not "countenance a chargingparty misusing the Board's processesby constantly filing and withdrawing repetitious charges both with and with-out merit,causing thecharging party's representation petition tobe alternate-ly held in abeyance and processed, and then participating in the election,only to refile substantially identical charges after the election is lost." Clearlythe facts in the instantcase are distinguishable. It would seemmore reason-able to infer that the Union may have, at one pointin time,concluded thatin spite of the Respondent's unfair labor practices which apparently had theintended result of disaffecting some of the employees' adherence to theUnion, still sought to resolve the representation issue throughan election,which would have been a more salutary and expeditious route. However, ata later time, the Union doubtless concluded that, in view of the employer'sunfair labor practices, such a course was unavailable to it and therefore wasrequired to choose the longer and less desirable route of filingan 8(a)(5)unfair labor practice charge. HOUSE OF TELEVISION, INC.employees in the exercise of rights guaranteed in Section 7of the Act, thereby violating Section 8(a)(1) of the Act.4.All full-time and regular part-time employees of Re-spondent employed at its Springfield store,including sales-men, delivery drivers, servicemen and office clericalemployees, but excluding professional employees, guardsand supervisors as definedin Section2(11) of the Act, con-stitutesa unit appropriate for the purpose of collective bar-gaining within the meaning of Section 9(b) of the Act.5.On or about August 16, 1973, a majority of the em-ployees of Respondent in the unit described above,desig-nated the Union as their representative for the purposes ofcollective bargaining with Respondent.6.At all times since August 16,1973, the Union, by virtueof Section 9(a) of the Act, has been and is now exclusiverepresentative of all the employeesin said unitfor the pur-pose of collective bargaining.7.Although requested by the Union so to do, the Re-spondent since on or about August 16, 1973, has failed andrefused to recognize and bargain collectively with the Unionas the exclusive collective bargaining representative ofRespondent's employees in the unit described above, butinstead has engaged in unlawful acts of interference, re-straint, and coercion, as found above, in order to underminetheUnion and to destroy its majority status among theemployees in the unit described above, all in violation ofSection 8(a)(5) and (1) of the Act.8.The unfair labor practices found above are unfair la-bor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.9.Except as found above, Respondent has not commit-ted further violations of the Actas alleged inthe complaint.THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action whichisnecessary to effectuate the policies of the Act.Having found that the Respondent has unlawfully failedand refused to bargain with the Union as the exclusivebargaining agent of its employees in an appropriate unit, Ishall recommend that it be ordered to do so, upon request,and, if an understanding is reached, embody such under-standing in a signed agreement.As the unfair labor practices by the Respondent are of acharacter striking at the core of employee rights safeguard-ed by the Act, I shall recommend that it cease and desistfrom in any manner infringing upon rights guaranteed em-ployees in Section 7 of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record of the case, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER 28249Respondent, The House of Television, Incorporated, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening employees that it will close its store, dis-charge them, or visit other economic reprisals upon them forjoining orassistingthe Union.(b) Promising employees benefits in return from refrain-ing from joining or assisting the Union.(c)Coercively interrogating employees concerning theirunion activities.(d) Failing and refusing to recognize and bargain, uponrequest, with the Union as the exclusive bargaining repre-sentative of its employees in the above-described appropri-ate unit.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedto them by Section 7 of the Act.(2)Take the following affirmative action which will ef-fectuate the policies of the Act:(a)Post at its Springfield, Massachusetts, store, copies ofthe attached notice marked "Appendix." 29 Copies of saidnotice, on forms provided by the Regional Director forRegion 1, shall, after being duly signed by Respondent'sauthorized representative, be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, includingall placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b)Upon request, recognize and bargain with the Unionas the exclusive bargaining representative of its employeesin the appropriate unit described above, with respect torates of pay,wages,hours of employment, or other termsand conditions of employment, and, if an understanding isreached, embody such understandingin a signed agree-ment.(c)Notify the said Regional Director, in writing, within20 days from the date of this order, what steps Respondenthas taken to comply herewith.IT 1s FURTHER ORDERED that the complaint be dismissed inall respects other than those found to have been sustainedby the above findings and conclusions.28 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the National Labor RelationsBoard,the findings,conclusions, and recommended Order hereinshall, asprovidedin Sec.102.48of the Rules andRegulations,be adopted by theBoardand become itsfindings, conclusions, and order, and all objectionsthereto shall be deemedwaived for all purposes.29In the event that theBoard's Order is enforcedby a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder ofthe NationalLaborRelations Board" shall be changed to read"Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcing an Order of the National LaborRelations Board."